United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1629
                                    ___________

Richard Otto Hansen,                   *
                                       *
      Plaintiff - Appellant,           * Appeal from the United States
                                       * District Court for the
      v.                               * District of Nebraska.
                                       *
John Doe, in His Official Capacity,    *      [UNPUBLISHED]
                                       *
      Defendant - Appellee.            *
                                  ___________

                              Submitted: April 17, 2009
                                 Filed: August 21, 2009
                                  ___________

Before LOKEN, Chief Judge, HANSEN and COLLOTON, Circuit Judges.
                              ___________

PER CURIAM.

       In October 2003, Richard Otto Hansen was convicted of pandering in Nebraska
state court. See Neb. Rev. Stat. § 28-802. The plea agreement revealed that he was
originally charged with two counts of sexual assault of victims less than sixteen and
fourteen years of age. When transferring Hansen to federal custody at the end of his
prison term for the pandering offense, state correctional officer John Doe instructed
Hansen to register as a sex offender under the Nebraska Sex Offender Registration Act
(SORA), Neb. Rev. Stat. §§ 29-4001-14. Hansen refused. Doe issued a citation in
lieu of arrest for violating SORA. See Neb. Rev. Stat. §§ 29-424, 4011(1). Hansen
then filed this lawsuit under 42 U.S.C. § 1983, alleging that the citation violated his
federal constitutional rights to procedural and substantive due process and requesting
damages and an injunction barring the State from applying SORA to him.

       Nebraska’s SORA is administered by the Nebraska State Patrol. The statute
applies to persons who plead guilty to or are found guilty of a lengthy list of
registrable offenses that includes “Pandering of a minor.” Neb. Rev. Stat. § 29-
4003(1)(a)(viii). The statute provides that, when sentencing a person convicted of a
registrable offense, “the court shall . . . [p]rovide written notification of the duty to
register.” § 29-4007(1)(a). In addition, the State Patrol’s regulations provide that any
person may request a determination of the applicability of the registration program,
and the Patrol’s administrative determination may be appealed to state court under the
State’s Administrative Procedures Act. See 272 Neb. Admin. Code § 19-004.

       Hansen argues that, because SORA applies to persons found guilty of
“Pandering of a minor pursuant to section 28-802,” and because § 28-802 prohibits
“Pandering” without regard to the age of the victim, he was not convicted of
“Pandering of a minor” and cannot constitutionally be charged with failing to register.
In other words, Hansen argues that SORA does not apply unless the victim’s age was
a statutory element of the pandering offense. The district court1 granted Doe’s motion
to dismiss, concluding (i) the damage claim against Doe in his official capacity is
barred by the State’s Eleventh Amendment immunity, (ii) the complaint “does not
allege a liberty interest worthy of procedural [due process] protections,” and (iii)
Hansen alleged no facts from which the court could conclude that a citation for failure
to register under SORA “shocks the conscience or offends judicial notions of fairness
and human dignity.” Hansen appeals the latter two rulings. After careful review of
the record, we affirm for the reasons stated in the district court’s Memorandum and
Order dated January 16, 2008. See 8th Cir. Rule 47B.
                         ______________________________


      1
        The HONORABLE RICHARD G. KOPF, United States District Judge for the
District of Nebraska.
                               -2-